COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


ADRIAN J. HARRIS

v.   Record No. 0410-95-1                         MEMORANDUM OPINION *
                                                      PER CURIAM
EASTERN STATE HOSPITAL/                             AUGUST 1, 1995
 COMMONWEALTH OF VIRGINIA


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lois N. Manes, on brief), for appellant.
             (James S. Gilmore, III, Attorney General; Gregory E.
             Lucyk, Senior Assistant Attorney General; Peter R.
             Messitt, Senior Assistant Attorney General, on brief),
             for appellee.



     Adrian J. Harris contends that the Workers' Compensation

Commission erred in finding that (1) she was on light duty status

from June 29, 1993 until May 20, 1994; (2) she did not adequately

market her residual capacity during this period of time; and (3)

she did not return to her medical care providers between

September 1993 and May 1994.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.    Accordingly, we summarily affirm the commission's

decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party before the commission.       R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                  I.

     On June 27, 1993, the claimant, a registered nurse,

sustained an injury by accident arising out of and in the course

of her employment with Eastern State Hospital ("employer").         The

claimant worked for employer in a light duty capacity from June

29, 1993 through July 15, 1993, the date on which her employment

was terminated.

     The commission found that the claimant was placed on a light

duty status from June 29, 1993 until May 20, 1994, when she was

released by Dr. W.F. Peach, Jr., a neurosurgeon, to return to her

regular employment without restrictions.    This finding is

supported by the Williamsburg Urgent Care medical records.         As of

July 16, 1993, she was restricted from lifting over twenty-five

pounds, from doing overhead work, and from violent patient

contact.     These restrictions remained unchanged until the

claimant's release to full duty on May 20, 1994. 1

     In light of these medical records, the commission was

entitled to reject the claimant's testimony that she believed she

was totally disabled from July 15, 1993 through May 20, 1994.

The claimant's testimony was not supported by the medical
                                                          2
records.     The medical records of Drs. Henry C. Rowe,       Peach, and
     1
      Dr. Rowe's September 17, 1993 statement that the claimant
needed total rest for her right upper extremity does not equate
to an opinion that she was totally disabled from working in any
gainful employment.
         2
       On appeal, this Court will not consider evidence that was
not properly before the commission. Thus, we do not consider Dr.
Rowe's November 17, 1994 report. This report was not before the



                                   2
James F. Lesnick contain no indication that the claimant was

totally disabled from work between June 29, 1993 and May 20,

1994.    Accordingly, the commission did not err in finding that

the claimant remained on a light duty status during this period

of time.
                                  II.

        In order to establish entitlement to benefits, a partially

disabled employee must prove that she has made a reasonable

effort to procure suitable work but has been unable to do so.

Great Atl. & Pac. Tea Co., 4 Va. App. 459, 464, 359 S.E.2d 98,

101 (1987).    The claimant admitted that she did not seek work

between July 15, 1993 and May 20, 1994.      She testified that her

doctors did not want her to work.       However, this assertion is not

supported by the medical records.       Thus, the commission did not

err in finding that the claimant made no effort to market her

residual capacity, and therefore, was not entitled to disability

compensation.
                                 III.

        The claimant asserts that her testimony included innocent

inaccuracies concerning the dates of medical treatment, and that

the commission relied on these inaccuracies in rendering its

decision.    Therefore, she contends that the commission's decision

should be reversed and the case should be remanded for the


commission when it rendered its decision, and it was improperly
included in the appendix.



                                   3
commission to consider the accurate dates.   We find that the

testimony was immaterial to the commission's decision.   The

commission found that the claimant was not totally disabled.

This finding was based upon the medical records, not the

claimant's testimony.

     For the reasons stated, we affirm the commission's decision.

                                    Affirmed.




                                4